Opinion by
Beaver, J.,
In 1794 the commonwealth of Pennsylvania, by letters patent, conveyed to Andrew Douglas a tract of land, then in the county of Northampton, part of which is now in the county of Schuylkill, previously surveyed upon a warrant in the name of Alice Brown. The plaintiffs claim in trespass for timber cut upon this tract, alleging a conveyance to them by the heirs of Andrew Douglas. The defendants reply that the heirs of Andrew Douglas had nothing to convey, for the reason that his administrators applied for a sale of this, among other lands, for the payment of debts, in 1804; that the land was sold, the sale regularly returned and confirmed, the purchase money accounted for in the account of the administrators and the balance distributed to and among the heirs of the decedent and duly receipted. No deed was shown from the administrators of Douglas to Longcope to whom the sale was returned as having been made.
*559The plaintiffs base their right to recover, as we understand it, solely upon the title derived from the Douglas heirs. If the Douglas heirs had no title, the plaintiffs were, of course, not entitled to recover, becausé, although color of title may be sufficient to maintain trespass against a mere intruder, the defendants were in possession under a deed which they alleged conveyed to and vested in them a good and sufficient legal title and estate. That the Douglas heirs had nothing to convey is apparent from two considerations: The sale by the administrators of their ancestor having been duly confirmed, the law will presume, after nearly 100 years, that everything which was necessary to be done, in order to complete the sale and divest the title of Douglas, was done and, second, that the purchase money having been accounted for by the administrators and distribution regularly made and the money receipted for by the heirs, they and those claiming under them are estopped from now claiming the land; for, as was said in Maple v. Kussart, 53 Pa. 348, “ it is a maxim of common honesty as well as of law that a party cannot have the price of land sold and the land itself. Accordingly it has been ruled uniformly that, if one received the purchase money of land sold, he affirms the sale and he cannot claim against it, whether it was void or only voidable : Adlum v. Yard, 1 Rawle, 163; Wilson v. Bigger, 7 W. & S. 127; Crowell v. McConkey, 5 Pa. 168; Stroble v. Smith, 8 Watts, 280; Smith v. Warden, 19 Pa. 424; Com. v. Shuman’s Admr., 18 Pa. 346 ; Johnson v. Fritz, 44 Pa. 449; Spragg v. Shriver, 25 Pa. 282.”
But the defendants also claim title to the Alice Brown under a treasurer’s sale made to John Balliett in 1876 for the taxes of 1874 and 1875 assessed in his name. The plaintiffs’ answer to this title, which appears to be regular in every respect, is that Balliett was in duty bound to pay the taxes, the assessment having been made to him, and that he, therefore, acquired no better title under the sale than he had previously to it. This position, however, is not sound. It may be that, as a citizen, Balliett owed a duty to pay his taxes but he was certainly under no obligation to pay the taxes of the Douglas heirs. The land was debtor for the taxes and, if he was the owner of it, no one could be harmed by his having a sale made, in order to complete or confirm his title, if it was already good; *560and, if any portion of it was claimed by any other person, he was under no obligation to pay their taxes and could make his title good as against them, by a purchaser at tax sale, unless he was under some obligation to pay the taxes for them. There is no allegation that he stood in any trust relation to the Douglas heirs or to those who claimed under them. The defendants, therefore, claimed a good title under Balliett and upon all grounds the judgment entered by the court below for the defendants, non obstante veredicto, should stand.
Judgment affirmed.